Case 1:17-cr-00599-LAK-SLC Document 98 Filed 04/19/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SS S'S INORG, § RMTaTaTITn Sages 4 Sue - Gee SL ee x
UNITED STATES OF AMERICA,
~against- 17-cr-0599 (LAK)
AVINOAM LUZON,
Defendant(s).
ORE SR EE ce ee oe AEE Oe aN:

LEWIS A. KAPLAN, Disirict Judge.

The motion of defendant Avinoam Luzon for compassionate release [Dkt 94] is denied
substantially for the reasons set forth in the government’s opposition. No more need be said, but it is
appropriate to point out that Luzon’s assertion that he is especially susceptible to COVID-19 despite the fact
that he has been fully vaccinated for some time is a least somewhat at odds with the very data upon which
he relies.

Luzon relies on a recent CNN report of data from the Centers for Disease Control to the
effect that 5,800 people fully vaccinated nevertheless have contracted COVID-19. He ignores the data in
the same report, however, that (a) approximately 77 million Americans have been fully vaccinated, and (b),
only 396 of the 5,800 people who became infected with the virus despite full vaccination infections became
sufficiently ill to require hospitalization. Th us, the ratio of fully vaccinated people who nevertheless become
infected is less than 1 in every 13,000. The risk of fully vaccinated people who nevertheless become infected
and require hospitalization is less than | in every 194,000. To put this into context, the Centers for Disease
Control has reported that the annual risk of being hit by an automobile is less than | in every 4.300 people.
What Are the Odds of Getting Hii by a Car?, available at
https://www.re ference.com/world-view/odds-getting-hit-car-8 1 53e02f5ac36140 (last visited Apr. 19,2021).

To be sure, Luzon does not rely alone on the risk of COVID-19 generally. He points out that
he is very modestly obese and suffers from another condition. The government’s opposition, however,
satisfactorily responds to those contentions.

Finally, even if Luzon had established extraordinary and compelling circumstances for a

~

sentence reduction, the Court nevertheless would deny relief because it would be inconsistent with proper
application of the Section 3553(a) factors.

SO ORDERED.

Dated: April 19, 202]

 

(

Lewi (Kaplan
United StatesWistrict Judge

 
